DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tabaz 20180059735.
Regarding claim 1, Tabaz discloses an electronic device (Fig 1b) comprising: a first housing (102); a second housing (104); and a double-axis hinge housing connecting the first housing and the second housing (208 including 210 Fig 2b) such that the second housing can rotate from the first housing around a first hinge-axis (axis along 116(1)) or a second hinge-axis (axis along 116(2)) parallel to the first hinge-axis (see Figs 2b and 3b), wherein the double-axis hinge housing comprises: a first hinge device (202) which rotatably connects the first housing and the double-axis hinge housing with reference to the first hinge-axis (Fig 2b); and a cam (212), which receives a double-axis hinge device (206) including a second hinge (204) device parallel to the first hinge device and rotatably connecting the second housing and the double-axis hinge housing with reference to the second hinge-axis (see Figs 2b-3b), is rotatably arranged between the first and the second hinge device (Figs 3a-3b), is set to interlock with the first hinge device at a first rotation angle so as to block a rotation operation of the first housing (interlocked in recessed area 304(1) as depicted Fig 3a) and allow a rotation operation of the second housing (rotation of second housing move freely outside recessed area 304(2) Fig 3a), and is set to interlock with the second hinge device at a second rotation angle so as to block a rotation operation of the second housing and allow a rotation operation of the first housing (as depicted Fig 3c).
Regarding claim 2, Tabaz discloses the electronic device as claimed in claim 1, wherein the cam is rotatably mounted around a third hinge-axis parallel to each of the first and the second hinge-axis (axis running along 214 Fig 3a, 3b).
Regarding claim 3, Tabaz discloses the electronic device as claimed in claim 2, wherein the cam further comprises at least one auxiliary member placed on coaxially (212(2)) and a rotation shaft (214) providing the third hinge-axis is arranged to extend through the auxiliary member (Fig 2b).
claim 7, Tabaz discloses the electronic device as claimed in claim 1, wherein the cam has a substantially cylindrical shape (see Fig 2b).
Regarding claim 15, Tabaz discloses the electronic device as claimed in claim 1, wherein a first angle is between 0 degree to 180 degrees and a second angle is between 180 degrees to 360 degrees (see Figs 3a-10c).

Allowable Subject Matter
Claims 4-6 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4, The electronic device as claimed in claim 3, wherein the cam is rotatably installed around the third hinge-axis between one pair of brackets, and the brackets is [sic] movably arranged in a direction parallel to the first and the second hinge-axis by a guide.
The specific teaching of claim 4, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 5-6 and 8-14 depend, either directly or indirectly, from claim 4 and are therefore allowable for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the

9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199
(IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        
May 21, 2021